United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
HOUSTON VETERANS ADMINISTRATION
MEDICAL CENTER, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-2011
Issued: February 5, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 18, 2014 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) decision dated August 26, 2014. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty.
FACTUAL HISTORY
On January 16, 2014 appellant, then a 39-year-old food service worker, filed an
occupational disease claim alleging that she developed stress, anxiety, and loss of appetite after a
1

5 U.S.C. § 8101 et seq.

coworker sexually harassed her, asked her for sexual favors, offered her money for sex, and
made inappropriate sexual comments. She became aware of her condition on January 12, 2013
and realized it was causally related to her employment on January 7, 2014. Appellant did not
stop work.
On January 28, 2014 OWCP asked appellant to submit additional evidence, including a
detailed description of the employment incidents that contributed to her claimed illness.
The employing establishment submitted records, including a position description for a
food service worker and appellant’s work schedule from November 4, 2012 to January 11, 2014.
An SF-50, notification of personnel action, dated August 11, 2013, noted that appellant had a
change in work schedule from full-time duty to part-time duty effective August 11, 2013.
The employing establishment submitted a January 24, 2014 letter of controversion. In
two undated statements, Willie Turner, a workers’ compensation program manager, noted that on
January 16, 2014 appellant filed a Form CA-2 asserting that she was sexually harassed by the
coworker on January 12, 2013. He noted that the employing establishment did not concur with
appellant’s claim noting there was no evidence from a psychiatrist or clinical psychologist to
support that her alleged occupational disease claim was caused by employment activities or
event(s).
In a February 7, 2014 letter to Dr. Carolyn Clansy Miller, a licensed psychologist,
Mr. Turner requested a complete medical narrative report of the history of appellant’s condition,
social and family history, the employees work situation, mental status examination, personality
testing, diagnoses, clinical course, and an opinion which identifies which factors of employment
caused or aggravated her condition and an assessment of her current condition.
Appellant submitted reports from Dr. Miller dated March 1 and April 3, 2014. Dr. Miller
opined that appellant’s mental health improved and she was able to work with the general public
in a job setting on April 1, 2014. In a work capacity evaluation dated March 5, 2014, she noted
that appellant experienced severe anxiety and possible psychotic symptoms, and depression
which impaired her ability to perform her job assignment. Dr. Miller noted that appellant was
not competent to perform her usual job of interaction with the general public and coworkers, and
opined that an appropriate job would be minimal involvement with people, minimal stress, and a
job which did not require average to high cognitive capacity.
The employing establishment conducted a fact-finding investigation on February 5, 2014
to determine the circumstances surrounding the sexual harassment allegations from appellant and
a coworker. The fact-finding investigation was conducted by three team members, Jeremiah
Jackson, supervisory health system specialist, Beena Kurian, supervisory health system
specialist, and Sheri Kuhlenschmidt, program support assistant. In a February 7, 2014
memorandum, the employing establishment concluded that it was clear to the investigative team
that a consensual relationship existed between the coworker and appellant for a period of time.
Based on the statements from the parties involved, it was apparent that sexual harassment did not
take place. The investigative team noted that from the recording provided by the accuser it could
not be confirmed that the coworker initiated the inappropriate conversation regarding sexual
favors in exchange for money. The investigative team recommended that appellant and the

2

coworker retake a sexual harassment training course and continue working in their assigned
areas.
The employing establishment submitted a February 5, 2014 fact-finding questionnaire
from appellant in which she indicated that the incident occurred on January 7, 2014 at noon
while at work. Appellant noted recording the conversation with the coworker on her cell phone
that was in her pocket. She advised that he did not state his name on the recording but she knew
it was him. Appellant reported that the incidents with the coworker began in January 2013, two
months after she started working at the employing establishment in November 2012, and that the
last incident was on January 7, 2014. She indicated that she told him to stop more than twice and
informed him that nothing would happen between them. Appellant described the relationship
noting that the coworker worked with the robots and she worked in the staging area and he
would come to her work area and ask for her. She indicated that she did not tell anyone of the
incidents and tried to handle it herself, but was scared. Appellant stated that the last incident
took place on January 7, 2014 and she reported it to the union on January 12, 2014.
In a fact-finding interview dated February 5, 2014, the coworker indicated that he knew
appellant and that she worked in the kitchen area. He indicated that she had asked him for gas
money and he was very giving. The coworker noted being surprised by appellant’s allegations
and indicated that on many occasions she approached him in the control room complaining about
her home life and lack of money for her kids at Christmas. He indicated that on December 20,
2013 he gave her $300.00, which was $50.00 for each of her kids and $100.00 for herself, and
told her she did not owe him anything in return. The coworker indicated that appellant came to
his office and reported problems with her husband and that she did not have a car. He reported
that she requested a $2,000.00 car down payment and he told her she could get a car without a
down payment. The coworker noted that he did not know much about appellant but he could not
give her $2,000.00 because his money went into his wife’s account and he was a “working man.”
He noted that he never promised her $2,000.00 to get a car and would not pay that amount for
sex. The coworker indicated that he was 68 years old and it was sad someone would step on him
to get ahead but he did not sexually harass or assault women. He liked his job and hoped to
retire the next year.
In an undated employing establishment statement received on April 21, 2014, Mr. Turner
noted that the employing establishment did not concur with appellant’s claim and noted that
there was no factual or medical evidence to support the employees alleged occupational disease
claim was caused by employment activities. He noted that appellant had not submitted any
evidence to establish the alleged incidents as factual. Mr. Turner indicated that an employing
establishment fact-finding investigation was conducted on February 5 and 7, 2014 the resulting
memorandum concluded that a consensual relationship existed between the coworker and
appellant for a period of time based on the statements of the parties and that sexual harassment
did not take place. The investigative team recommended that appellant and the coworker retake
a sexual harassment training course.
In an August 26, 2014 decision, OWCP denied appellant’s claim for an emotional
condition as the evidence did not support that the events occurred as alleged.

3

LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) medical evidence establishing that he or she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.4 When an employee experiences emotional stress in carrying out his or
her employment duties, and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.5 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.6 Where the claimant
alleges compensable factors of employment, he or she must substantiate such allegations with
probative and reliable evidence.7 Personal perceptions alone are insufficient to establish an
employment-related emotional condition.8 On the other hand the disability is not covered where
it results from such factors as an employee’s fear of a reduction-in-force or his or her frustration
from not being permitted to work in a particular environment or to hold a particular position.9
ANALYSIS
Appellant alleges that she developed stress, anxiety, and loss of appetite after the
coworker sexually harassed her, asked her for sexual favors, offered her money for sex, and
made inappropriate sexual comments to her. The Board must thus, initially review whether these
alleged incidents and conditions of employment are covered employment factors under the terms
of FECA. Appellant has not attributed her emotional condition to performing her regular or
2

George H. Clark, 56 ECAB 162 (2004).

3

28 ECAB 125 (1976).

4

See Robert W. Johns, 51 ECAB 137 (1999).

5

Supra note 3.

6

J.F., 59 ECAB 331 (2008).

7

M.D., 59 ECAB 211 (2007).

8

Roger Williams, 52 ECAB 468 (2001).

9

See supra note 3.

4

specially assigned duties of her position as a food service worker. Instead, as noted below, she
has characterized the incident as harassment. Therefore, appellant has not alleged a compensable
factor under Cutler.10
Appellant asserted that the incidents of sexual harassment with the coworker began in
January 2013, two months after she began working at the employing establishment in
November 2012. The last incident was on January 7, 2014 which she reported to the union on
January 12, 2014. Appellant noted recording the conversation with the coworker on her cell
phone. She advised that he did not state his name on the recording, but she knew it was him.
Appellant indicated that she told the coworker to stop more than twice and informed him that
nothing would happen between them. She described the relationship noting that he worked with
the robots and she worked in the staging area and he would come to her area and ask for her.
Appellant indicated that she did not tell anyone of the sexual harassment incidents and tried to
handle it herself but was scared. To the extent that incidents alleged as constituting harassment
or a hostile environment by the coworker are established as occurring and arising from her
performance of her regular duties, these could constitute employment factors.11 However, for
harassment to give rise to a compensable disability under FECA, there must be evidence that
harassment did in fact occur. Mere perceptions of harassment are not compensable under
FECA.12
The factual evidence fails to support appellant’s claim for harassment as a cause for her
emotional condition. The record does not support her allegation that she was sexually harassed.
In a February 7, 2014 memorandum, the employing establishment noted conducting a
fact-finding investigation by a team of three members to determine the circumstances
surrounding the sexual harassment allegations from appellant about the coworker. The
investigative team concluded that it was clear that a consensual relationship existed between the
coworker and appellant for a period of time. Based on the statements gathered from the
investigator involved, it was apparent that sexual harassment did not take place. The
investigative team noted that from the recording provided by appellant it could not be confirmed
that the coworker initiated an inappropriate conversation regarding sexual favors in exchange for
money. The investigative team recommended that appellant and the coworker retake a sexual
harassment training course and continue working in their assigned areas.
Additionally, in a fact-finding interview dated February 5, 2014, the coworker denied
sexually harassing appellant. He knew she worked in the kitchen and indicated that she had
asked for gas money and he had given her the money. The coworker indicated that appellant
would complain about her home life, problems with her husband, and about not having money
for her kids for Christmas. He indicated that on December 20, 2013 he gave her $300.00, which
was $50.00 for each of her kids and $100.00 for herself and told her she did not owe him
anything in return. The coworker alleged that appellant wanted information about a car and
10

See id.

11

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

12

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).

5

requested a $2,000.00 car down payment which he declined and asserted that he never promised
her $2,000.00 to get a car and would not pay for sex.
The Board notes that there is no evidence of record corroborating appellant’s charges that
the coworker was harassing her. Thus, appellant has not established a compensable employment
factor under FECA with respect to the claimed harassment.
To the extent that appellant alleged that from November 2012 to January 2014 her
coworker verbally abused her, the Board has recognized the compensability of verbal abuse in
certain circumstances. This does not imply, however, that every statement uttered in the
workplace will give rise to coverage under FECA.13 The Board finds that the facts of the case do
not support any specific incidents of verbal abuse. Appellant provided no corroborating
evidence, or witness statements to establish her allegations.14 There is no corroborating evidence
of record to support that any verbal interaction with appellant and her coworker rises to the level
of a compensable employment factor.15
Consequently, appellant has failed to establish her claim for an emotional condition as
she has not attributed her claimed condition to any compensable employment factors.16 She may
submit new evidence or argument with a written request for reconsideration to OWCP within one
year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.

13

Charles D. Edwards, 55 ECAB 258 (2004).

14

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
15

See Judy L. Kahn, 53 ECAB 321 (2002) (the fact that a supervisor was angry and raised her voice does not, by
itself, support a finding of verbal abuse).
16

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

6

ORDER
IT IS HEREBY ORDERED THAT the August 26, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 5, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

